Case: 4:20-cv-00767-SNLJ Doc. #: 49 Filed: 10/29/20 Page: 1 of 2 PageID #: 1232




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

MONDAY RESTAURANTS LLC, on behalf of )
itself and all others similarly situated, )
                                          )
                  Plaintiff,              )
                                          )              Case No.: 4:20-cv-00767
v.                                        )
                                          )
INTREPID DIRECT INSURANCE                 )
COMPANY, and                              )
W.R. BERKLEY CORPORATION,                 )
                                          )
                  Defendants.             )

   PLAINTIFF’S VOLUNTARY DISMISSAL OF W.R. BERKLEY CORPORATION,
                       WITHOUT PREJUDICE

       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Monday

Restaurants LLC, by and through the undersigned counsel of record, hereby voluntarily

dismisses W.R. Berkley Corporation, without prejudice. Otherwise, this Action remains

unchanged,


Dated: October 29, 2020               Respectfully submitted,

                                      LAW OFFICE OF RICHARD S. CORNFELD, LLC

                                      By: /s/ Richard S. Cornfeld
                                         Richard S. Cornfeld, MO Bar #31046
                                         Daniel S. Levy, MO Bar #66039
                                         1010 Market Street, Suite 1645
                                         St. Louis, MO 63101
                                         P. 314-241-5799
                                         F. 314-241-5788
                                         rcornfeld@cornfeldlegal.com
                                         dlevy@cornfeldlegal.com

                                           And

                                           Anthony S. Bruning, #30906MO
                                           Anthony S. Bruning, Jr., #60200MO
Case: 4:20-cv-00767-SNLJ Doc. #: 49 Filed: 10/29/20 Page: 2 of 2 PageID #: 1233




                                             Ryan L. Bruning, #62773MO
                                             THE BRUNING LAW FIRM, LLC
                                             555 Washington Avenue, Suite 600
                                             St. Louis, Missouri 63101
                                             P. 314-735-8100 / F. 314-898-3078
                                             tony@bruninglegal.com
                                             aj@bruninglegal.com
                                             ryan@bruninglegal.com

                                             And

                                             Alfredo Torrijos (Pro Hac Vice)
                                             ARIAS SANGUINETTI WANG & TORRIJOS,
                                             LLP
                                             6701 Center Drive West, 14th Floor
                                             Los Angeles, CA
                                             T: (310) 844-9696
                                             F: (310) 861-0168
                                             alfredo@aswtlawyers.com


                                             Attorneys for Plaintiff




                                 CERTIFICATE OF SERVICE

   I hereby certify that on this 29th day of October, 2020, the foregoing was served by operation

of the Court’s electronic filing system on all counsel of record in this matter.



                                                       /s/ Richard S. Cornfeld




                                                  2
